Citation Nr: 0909560	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  03-20 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Reno, Nevada


THE ISSUES

1  Entitlement to an increase in a 10 percent rating for a 
left knee disability for the period prior to November 2, 
2007.   
 
2.  Entitlement to an increased rating for a left knee 
disability, rated with two separate 10 percent ratings since 
November 2, 2007.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from November 1971 to December 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO rating decision that 
increased the rating for the veteran's service-connected left 
knee disability (postoperative residuals of a left knee 
medial meniscectomy) from noncompensable to 10 percent, 
effective July 10, 2002.  In November 2004, the veteran 
testified at a Board videoconference hearing.  The Board 
remanded this appeal for further development in May 2005 and 
again in May 2007.  

A January 2008 RO decision continued a 10 percent evaluation 
for the veteran's service-connected left knee disability (re-
characterized as postoperative of a left knee medial 
meniscectomy with slight instability) and granted service 
connection and a separate 10 percent evaluation for 
degenerative arthritis of the left knee, effective November 
2, 2007.  Since that grant does not represent a total grant 
of benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The 
Board remanded this appeal again in May 2008 for further 
development.  


FINDINGS OF FACT

1.  Prior to November 2, 2007, the veteran's left knee 
disability (postoperative residuals of a medial meniscectomy) 
was manifested by arthritis with some limitation of motion, 
(motion was from 0 to 5 degrees at June 2005 and October 
examinations, with the range of motion found to not correlate 
with the physical examination and X-ray report pursuant to a 
July 2006 addendum, and there was full range of motion 
pursuant to May 2006, October 2006, and August 2007 VA 
treatment reports), and no instability.  

2.  Since November 2, 2007, the veteran's left knee 
disability is manifested by arthritis with some limitation of 
motion (motion was from at least 0 to 65 degrees on last 
examination), and no more than slight instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left knee disability for the period prior to November 2, 
2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2007).  

2.  The criteria for a rating in excess of 10 percent for 
postoperative residuals of a left knee meniscectomy with 
slight instability, and in excess of 10 percent for 
degenerative arthritis of the left knee, for the period since 
November 2, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

The United States Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008), that for a claim for increased compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flore, supra.  
Further, under Vazquez, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in September 2002, July 2004, October 2005, 
June 2007, and June 2008 letters, the RO provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate the claims, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need for the 
Veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  The June 2007 and 
June 2008 letters (noted above) also advised the Veteran of 
how disability evaluations and effective dates are assigned, 
and the type of evidence which impacts those determinations.  
The case was last readjudicated in October 2008.  

Additionally, the Board notes that in the June 2008 letter 
(noted above) the Veteran was specifically provided with the 
criteria for higher ratings for his service-connected left 
knee disability.  Further, at the November 2004 Board 
hearing, the Veteran and his representative essentially 
discussed the schedular criteria for higher ratings for his 
service-connected left knee disability.  For example, the 
Veteran specifically discussed the range of motion of his 
left knee in degrees.  Therefore, a remand for additional 
notification regarding criteria with which the Veteran and 
his representative are already quite familiar would serve no 
useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service private and 
VA treatment records; VA examination reports; and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate these claims, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions and hearing 
testimony; service treatment records; post-service private 
and VA treatment records; and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 
9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

Private and VA treatment records dated from November 2002 to 
December 2002 show that the Veteran was treated for disorders 
including his left knee disability.  

A December 2002 VA orthopedic examination report noted that 
the Veteran reported that he injured his left knee during 
basic training in the Marines in 1972.  He indicated that, 
presently, he had complaints of pain, but that there was no 
evidence of heat, redness, instability, locking or 
fatigability.  He stated that he was treated with pain 
medication and that he had flare-ups.  He reported that the 
precipitating factors were mostly standing or walking 
extensively.  It was noted that the Veteran had additional 
limitation of function of 5 to 10 percent because of flare-
ups.  The Veteran reported that he did not use crutches, a 
brace, a cane, or corrective shoes.  He stated that he 
underwent a left medial meniscectomy in 1972.  It was noted 
that there were no episodes of dislocation or recurrent 
subluxation and no inflammatory arthritis.  The Veteran 
indicated that he was unemployed.  

The examiner reported that both of the Veteran's lower 
extremities were the same length.  As to range of motion of 
the Veteran's left knee, the examiner indicated that flexion 
was from 100 to 102 degrees and that extension was 0 degrees.  
The examiner stated that there was painful motion elicited in 
extensive flexion and that there was an additional limitation 
to function because of pain of 5 percent.  The examiner 
reported that there was no edema, effusion, instability, 
weakness, redness, heat, abnormal movement, or guarding of 
movement.  It was noted that the Veteran had a normal gait, 
that he no ankylosis, and that he did not use a prosthesis.  
The examiner indicated that the medial and lateral collateral 
ligaments of the Veteran's left knee showed no evidence of 
any problem.  The examiner stated that the anterior and 
posterior cruciate ligaments of the left knee were checked by 
doing the Lachman's test and that there was no evidence of 
any lesion or any problem.  It was noted that the medial and 
lateral meniscus were checked by performing the McMurray's 
test and that the test was negative.  The examiner indicated 
that X-rays were pronounced negative.  The diagnosis was 
status post left knee medial meniscectomy with mild to 
moderate discomfort.  

VA treatment records dated from January 2003 to May 2004 show 
treatment for multiple disorders including left knee 
problems.  

A September 2004 VA orthopedic examination report noted that 
the Veteran was complaining of chronic knee pain.  He stated 
that he had crepitus with pain as well as a locking 
sensation.  He reported that the pain was a 9 out of 10 most 
of the time and that such was flare-up pain.  The Veteran 
indicated that if he had a flare-up, the severity was severe 
and that the frequency was every day.  He related that the 
pain would last from twenty minutes to an hour.  He stated 
that the precipitating factors were walking for five minutes 
or standing for more than five minutes.  It was noted that 
the alleviating factor was resting for an hour.  The Veteran 
indicated that he would have additional 100 percent 
limitation of motion due to a flare-up.  He reported that he 
did not use crutches, a brace, a cane, or corrective shoes.  
It was noted that there were no episodes of dislocation, 
recurrent subluxation, or inflammatory arthritis.  The 
Veteran indicated that he retired as a fireman in 1999.  He 
stated that his condition caused limitation of all of his 
daily activities.  It was noted that there was no prosthesis.  

As to range of motion of the Veteran's left knee, the 
examiner reported that flexion was from 0 to 50 degrees and 
that extension was 0 degrees.  The examiner stated that there 
was no pain on motion of the Veteran's left knee joint.  The 
examiner noted that in the Veteran's left knee, he would have 
an additional 5 to 10 percent of limitation of motion due to 
a flare-up and that such would be characterized by pain and 
fatigue from prolonged standing and walking activities.  The 
examiner indicated that there was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
motion.  It was noted that the Veteran's gait was linear and 
that he had very good balance and propulsion.  The Veteran 
stated that he had functional limitation on walking one to 
two blocks and after standing for ten minutes.  It was noted 
that there were no calluses, breakdown, or unusual shoe wear 
pattern that would indicate abnormal weight bearing.  The 
examiner stated that there was no ankylosis of the veteran's 
left knee and that his legs were equal in length.  

As to stability, the examiner stated that by performing the 
varus and valgus tests in neutral and in 30 degrees of 
flexion, there was no motion.  The examiner stated that, 
therefore, the medial and lateral collateral ligaments were 
stable.  It was noted that by performing the Lachman's test, 
the anterior and posterior cruciate ligaments were stable and 
that by performing the McMurray's test, the lateral meniscus 
was stable.  It was noted that the veteran had undergone a 
medial meniscectomy.  The diagnosis was left knee mild 
degenerative changes.  

VA treatment records dated from October 2004 to June 2005 
show treatment for multiple disorders including left knee 
problems.  For example, a November 2004 VA treatment entry 
noted that the Veteran complained of persistent left knee 
pain and an inability to walk straight because of the pain.  
He described the pain as sharp, excruciating and worse with 
ambulation.  He emphasized that because of the chronic knee 
pain, he had not been able to work as an engineer for a long 
time.  The assessment included left knee pain, chronic, 
recurrent, and severe.  

A June 2005 VA orthopedic examination report noted that the 
Veteran claimed that he had chronic pain in his left knee.  
He stated that it would buckle forward and then backward when 
walking.  He stated that the pain scale was an "11" out of 
10 with locking.  The Veteran indicated that the locking 
occurred when sitting for mote than thirty minutes.  He 
stated that he had continuous pain twenty-four, seven.  It 
was noted that the Veteran did not use braces, crutches, a 
cane, or corrective shoes.  The Veteran reported that he had 
not had any episodes of dislocation or recurrence of 
subluxation.  It was noted that there was no inflammatory 
arthritis.  The Veteran indicated that he had been unemployed 
for there years.  He stated that as to his daily activities, 
he had severe pain and they were very limited.  

The examiner reported that range of motion of the Veteran's 
left knee was from 0 to 5 degrees, which was questionable.  
The examiner stated that the Veteran showed extreme pain on 
motion.  As to analysis under factors discussed by the Court 
in DeLuca, the examiner indicated that the Veteran had pain, 
fatigue, weakness, and lack of endurance during and following 
repetitive use.  It was noted that there were no objective 
findings of edema, warmth, redness, or palpable masses of the 
posterior knee.  The examiner indicated that there was no 
tenderness on palpation of the Veteran's left knee and that, 
as to his gait, he was limping.  The Veteran stated that his 
functional limitation was in walking was thirty-five feet and 
in standing was eleven minutes.  The examiner stated that 
there were no calluses, breakdown, or unusual shoe patter 
that would indicate abnormal weight bearing.  The examiner 
stated that there was no ankylosis, no inflammatory 
arthritis, and that the Veteran's leg lengths were equal.  As 
to stability, the examiner stated that the Veteran was unable 
to perform the knee examination, but that he was able to 
perform hip flexion during the supine position.  It was noted 
that X-rays showed mild degenerative changes of the left 
knee.  The diagnosis was status post left knee medial 
meniscectomy with severe discomfort.  

An August 2005 VA treatment report referred to continued 
treatment.  

In an October 2005 addendum VA orthopedic examination, the 
Veteran's chief complaint was left knee locking with 
instability and continuous pain occurring for twenty-four 
hours, seven days a week.  It was noted that the Veteran 
entered the room in a limping fashion.  The examiner stated 
that the Veteran's left knee flexion was from 0 to 5 degrees 
while in the prone position.  It was noted that left knee 
extension was 0 degrees.  The examiner reported that the 
observed range of motion was greater.  The examiner stated 
that the Veteran showed extreme pain on every motion while 
getting up to the examination table and performing the 
supination and pronation motion.  The examiner reported that 
the DeLuca requirements were not applicable because the 
Veteran was unable to perform repetitive motion.  It was 
noted that on every motion, the Veteran showed extreme pain, 
fatigue, weakness, and lack of endurance.  The examiner 
stated that there were no objective findings as the Veteran 
was unable to perform repetitive motions for testing purposes 
on the left knee.  The examiner reported that as to 
functional limitation, ambulation was equivalent to ten yards 
maximum and standing for eleven minutes.  It was noted that 
there were no calluses, breakdown, or unusual wear pattern 
that would indication abnormal weight bearing.  The examiner 
stated that the Veteran did not have ankylosis of the left 
knee and that an X-rays showed mild degenerative changes.  
The diagnosis was status post left knee medial meniscectomy.  

VA treatment records dated from May 2006 to June 2006 show 
treatment for left knee problems.  A May 2006 VA treatment 
entry noted that the Veteran as reported that he was 
presently working as a driver.  The examiner noted that the 
Veteran ambulated with a limp and had acute pain with 
guarding on ambulation.  The examiner stated that the range 
of motion of the Veteran's left knee was full with crepitus 
medially with a positive Apley's compression test.  It was 
noted that there was no effusion and that the Drawer and 
Lachman's tests were negative.  An X-ray of the left knee 
related an impression of very early degenerative joint 
disease with an otherwise unremarkable study.  

In a July 2006 addendum to the October 2005 addendum VA 
orthopedic examination, the examiner referred to his 
observation in October 2005 that the Veteran's observed range 
of motion was greater.  The examiner reported that as to 
motion and stability, the Veteran was able to perform the 
left hip flexion in the supine position which meant the left 
knee was flexed to 0 to 90 degrees, but for the repetitive 
motion testing, he demonstrated that he could barely flex his 
left knee.  The examiner stated that an X-ray report showed 
mild degenerative changes.  The examiner indicated that, 
therefore, the left knee range of motion did not correlate 
with the physical examination and X-ray report.  The examiner 
commented that he was unable to give an opinion without mere 
speculation was to why the Veteran had extreme decreased 
range of motion with minimal findings on X-rays.  

VA treatment records dated from September 2006 to August 2007 
referred to continued treatment.  An October 2006 VA 
treatment entry noted that the veteran reported that he had 
left knee pain with instability and stated that when he 
walked, his knee felt as if it was separating.  The examiner 
reported that the Veteran ambulated with acute guarding and 
pain and that he had full range of motion with a 3+ Drawer.  
It was noted that there was effusion and swelling of the 
Veteran's left knee.  

A December 2006 report from the Universal Underwriters Life 
Insurance Company indicated that the Veteran reported that he 
was still being treated for a his left knee disability and 
that he was unable to work.  The report related diagnoses of 
internal derangement of the knee and degenerative joint 
disease of the knee.  

An August 2007 VA treatment entry noted that the Veteran had 
left knee degenerative joint disease and that he reported 
that he had pain and discomfort with pain on ambulation.  The 
examiner indicated that the Veteran had full range of motion 
with pain, crepitus, and tenderness.  The examiner stated 
that the Veteran ambulated with a cane and that the 
McMurray's test was positive.  The assessment was 
degenerative joint disease of the left knee.  

A November 2, 2007 VA orthopedic examination report noted 
that the Veteran complained of an excessive amount of pain, 
weakness, stiffness, and recurrent swelling of the left knee.  
He indicated that his complaints were chronic in nature and 
that they would wax and wane in intensity depending on 
physical activity, weight bearing, or repetitive use of the 
knee such as in squatting, kneeling, and crawling activities.  
He stated that he had also noted an escalation of locking-
type episodes in the past one to two years.  The Veteran 
reported that he did experience flare-ups and that they would 
occur three to four times a month.  He indicated that the 
flare-ups would cause him to be at bed rest for three to four 
hours at a time.  He stated that he would not be able to walk 
on his leg.  The Veteran related that the precipitating 
events included an increased activity such as weight bearing, 
prolonged walking, standing, or repetitive movements such as 
climbing stairs, squatting, or kneeling activities.  He 
stated that alleviating factors were rest and medication.  
The Veteran indicated that the average intensity of his left 
knee symptoms were of a moderate degree and that the flare-
ups were from moderate-severe to severe at times.  

The Veteran reported that he used a cane most of the time, 
primarily for stability.  He stated that he had not used any 
knee braces for the previous six months.  It was noted that 
there was no history of episodes of dislocation or 
subluxation of the patella and no constitutional symptoms of 
inflammatory arthritis.  The Veteran indicated that he last 
worked in 2005 as a bus driver, but that due to the prolonged 
sitting and his employer realizing he was using opiate 
medication, he was discharged.  He stated that the prolonged 
sitting caused an escalation of knee pain and stiffness.  He 
reported that due to his knee condition, he could not run or 
jump and that he could not partake in any contact sports.  
The Veteran indicated that his lifestyle was presently semi-
sedentary and that he had difficulty putting on long pants or 
shoes due to bending of the knee.  He related that he would 
walk two hundred feet, but less than one quarter of a mile on 
flat land.  He noted that he avoided using stairs and that he 
could not walk up and down ladders.  

The examiner reported that the Veteran walked with a limp, 
favoring the unaffected contralateral right side, and that he 
used a cane for stability.  It was noted that he was wearing 
new shoes with no sole wear.  The examiner indicated that the 
Veteran had difficult and could not perform toe or heel gait, 
with complaints of left knee pain.  As to range of motion of 
the Veteran's left knee, the examiner noted that with active 
flexion of the knee, the Veteran developed pain and 
discomfort from 0 to 65 degrees of flexion.  The examiner 
stated that under load, during squatting activities, the 
Veteran was limited to 0 to 80 degrees of active flexion.  
The examiner reported that in the supine position against 
gravity, the Veteran's active flexion was from 0 to 115 
degrees.  It was noted that after repetitive usage against 
gravity, the Veteran's active flexion decreased to 0 to 100 
degrees, losing 15 degrees of active flexion.  The examiner 
indicated that the Veteran had full 0 degrees of extension of 
the left knee joint.  

The examiner reported that the Veteran did have painful 
motion throughout the entire arc of movement of the left knee 
joint that increased at the end of the arc of motion and that 
with repetitive use, guarding developed.  The examiner stated 
that the Veteran had limitations on standing and walking and 
that he could stand for approximately forty-five minutes and 
would then develop a considerable amount of knee pain 
discomfort.  The examiner stated that there were no calluses 
of on the Veteran's feet or breakdown of the soles.  It as 
noted that there was objective evidence of painful motion.  
The examiner related that there was palpatory tenderness in 
the medial aspect of the left knee joint.  The examiner 
indicated that there were two surgical scars.  It was 
reported that there was a 2 and 1/2 inch, anterior medial scar 
and a 2 inch posterior medial incision.  The examiner 
indicated that tenderness was present throughout the left 
knee region and that pressure over the patellofemoral joint 
caused the Veteran to complain of kneecap discomfort.  

The examiner stated that extension of the Veteran's left knee 
against resistance caused complaints of retropatellar knee 
discomfort.  The examiner reported that there was no fluid 
edema of the knee joint.  It was noted that the Veteran did 
not have ankylosis of the knee joint and that the leg lengths 
were the same.  The examiner indicated that there appeared to 
be no muscle atrophy and that the Veteran had good motor 
strength of the major muscle groups, bilaterally.  The 
examiner indicated that there were no constitutional signs of 
inflammatory arthritis and that there was no prosthesis.  As 
to stress testing of the Veteran's left knee joint for 
instability, the examiner stated that the anterior and 
posterior Drawer signs were negative.  It was noted that the 
pivot shift test was also negative.  The examiner reported 
that the medial and collateral ligaments were stressed in 
varus and valgus and neutral to 30 degrees of flexion.  The 
examiner indicated that the Veteran had a 1+ opening with 
valgus and stressing, indicating slight laxity of the medial 
collateral ligament.  The examiner stated that during 
stressing, the Veteran developed escalation of pain 
discomfort and began to guard.  It was noted that an April 
2007 X-ray of the left knee showed degenerative changes.  

The diagnosis was status post operative medial meniscectomy 
superimposed on degenerative joint disease and chondromalacia 
of the patella of the left knee with residuals.  As to the 
DeLuca criteria, the examiner indicated that repetitive 
movement of the left knee against gravity caused an 
additional loss of range of motion of 15 degrees in flexion 
and that such function was additionally limited by pain.  The 
examiner stated that following repetitive use, the pain 
caused the major functional aspect.  The examiner remarked 
that under load, i.e., repetitive squatting, there was a 
decrease in range of motion.  It was noted that after three 
squats, the Veteran could no longer squat due to an 
escalation of pain and discomfort in his left knee.  The 
examiner stated that such function was limited by pain 
following repetitive use and that the pain caused the major 
functional impact.  

The examiner commented that based on the physical examination 
and his degree of expertise, it was his opinion that the 
Veteran had a slight to moderate degree of severity of 
instability of the left knee.  It was noted that the 
Veteran's complaints of locking might be caused by debris 
within the knee joint and that, if so, arthroscopy with 
debridement would be the procedure of choice.  The examiner 
indicated that the impact disability of the Veteran's left 
knee condition would limit him from jobs which required 
prolonged sitting, standing, ambulating for any distance, 
squatting, kneeling, or lifting and carrying activities.  The 
examiner stated that in his opinion, the Veteran was 
moderately disabled due to his left knee condition and that 
he would have difficulty performing light workload type 
activities.  

Private and VA treatment records dated from November 2007 to 
June 2008 show treatment for multiple disorders including 
left knee problems.  

The RO has rated the Veteran's left knee disability 
(postoperative residuals of a medial meniscectomy) as 10 
percent disabling for the period prior to November 2, 2007.  
For the period since November 2, 2007, the condition has been 
rated as 10 percent disabling for postoperative residuals of 
a left knee meniscectomy with slight instability, with an 
additional 10 percent rating for degenerative arthritis of 
the left knee.  

The medical evidence shows that the Veteran's left knee has 
arthritis established by X-ray findings.  For the period 
prior to November 2, 2007, the Board observes that the range 
of motion reported at the December 2002 VA orthopedic 
examination and the September 2004 VA orthopedic examination 
as well as VA treatment records dated in May 2006, October 
2006 in August 2007, would be rated 0 percent if strictly 
rated under the limitation of motion Diagnostic Codes 5260 
and 5261, although the presence of arthritis with some 
limitation of motion warrants a 10 percent rating under 
arthritis Diagnostic Codes 5003 and 5010.  The Board notes 
that the examiner at the December 2002 VA orthopedic 
examination stated that flexion of the Veteran's left knee 
was from 100 to 102 degrees and that extension was 0 degrees.  
The examiner indicated that there was painful motion elicited 
in extensive flexion and that there was an additional 
limitation to function because of pain of 5 percent.  The 
examiner at the September 2004 VA orthopedic examination 
noted that flexion of the Veteran's left knee was from 0 to 
50 degrees and that extension was 0 degrees.  The examiner 
stated that there was no pain on motion of the veteran's left 
knee joint.  The examiner reported that in the Veteran's left 
knee, he would have an additional 5 to 10 percent of 
limitation of motion due to a flare-up and that such would be 
characterized by pain and fatigue from prolonged standing and 
walking activities.  

The Board observes that the June 2005 VA orthopedic 
examination indicated that the range of motion of the 
Veteran's left knee was from 0 to 5 degrees, which was 
questionable.  The examiner also stated that the Veteran 
showed extreme pain on motion.  As to findings needed for 
analysis of factors discussed by the Court in  DeLuca, the 
examiner indicated that the Veteran had pain, fatigue, 
weakness, and lack of endurance during and following 
repetitive use.  Additionally, the examiner at the October 
2005 addendum orthopedic examination indicated that Veteran's 
left knee flexion was from 0 to 5 degrees while in the prone 
position.  It was noted that left knee extension was 0 
degrees.  The examiner reported, however, that the observed 
range of motion was greater.  The examiner stated that the 
Veteran showed extreme pain on every motion while getting up 
to the examination table and performing the supination and 
pronation motion.  The examiner reported that the DeLuca 
requirements were not applicable because the Veteran was 
unable to perform repetitive motion.  It was noted that on 
every motion, the Veteran showed extreme pain, fatigue, 
weakness, and lack of endurance.  The examiner stated that 
there were no objective findings as the Veteran was unable to 
perform repetitive motions for testing purposes on the left 
knee.  

In a July 2006 addendum to the October 2005 addendum 
orthopedic examination report, the examiner referred to his 
observation in October 2005 that the Veteran's observed range 
of motion was greater.  The examiner reported that as to 
motion and stability, the Veteran was able to perform the 
left hip flexion in the supine position which meant the left 
knee was flexed to 0 to 90 degrees, but for the repetitive 
motion testing, he demonstrated that he could barely flex his 
left knee.  The examiner stated that an X-ray report showed 
mild degenerative changes.  The examiner indicated that, 
therefore, the left knee range of motion did not correlate 
with the physical examination and X-ray report.  The Board 
further observes that a May 2006 VA treatment entry showed 
full range of motion of the Veteran's left knee as did 
October 2006 and August 2007 VA treatment entries.  The Board 
observes that the range of motion of 0 to 5 degrees reported 
pursuant to the June 2005 and October 2005 VA orthopedic 
examination reports have been reported to be questionable, 
less than the range of motion observed, and to not correlate 
with the physical examination and X-ray findings.  
Additionally, VA treatment records dated subsequent to those 
examinations, show essentially full range of motion of the 
Veteran's left knee.  Although a range of motion of from 0 to 
5 degrees would conceivable indicate that a higher rating was 
warranted, the Board cannot conclude that the Veteran's range 
of motion was actually 0 to 5 degrees pursuant to those 
examination reports.  Therefore, even considering the effects 
of pain during use and flare-ups, there is no probative 
evidence demonstrating that left knee motion is limited to 
the degree required for a 20 percent rating under the 
limitation of motion codes prior to November 2, 2007.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

A precedent opinion of the VA's General Counsel has held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension), 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  The December 
2002, September 2004, June 2005, and October 2005 VA 
orthopedic examination reports, as well as all treatment 
reports for the period prior to November 2, 2007 fail to show 
other than full left knee extension.  Certainly extension 
limited to 10 degrees as required for a compensable rating 
under Diagnostic Code 5261 is not shown.  Only limitation of 
flexion is shown in clinical evidence, and flexion limited to 
45 degrees as required for a compensable rating under 
Diagnostic Code 5261 is not shown.  Therefore, separate 
ratings under Diagnostic Codes 5260 and 5261 are not 
appropriate for the period prior to November 2, 2007.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  The December 
2002, September 2004, June 2005, and October 2005 VA 
orthopedic examination reports, as well as treatment reports 
for the period prior to November 2, 2007, fail to show any 
left knee instability.  Thus, a compensable percent rating 
for left knee instability under Diagnostic Code 5257 for the 
period prior to November 2, 2007, is not in order.  38 C.F.R. 
§ 4.31.  The Board finds that in addition to the 10 percent 
rating assigned for left knee arthritis with limitation of 
motion, there may be no separate compensable rating based on 
left knee instability for the period prior to November 2, 
2007.  

The preponderance of the evidence is against a rating higher 
than 10 percent for the veteran's left knee disability for 
the period prior to November 2, 2007, and thus, as to this 
aspect of the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinkski, 1 Vet. App. 49 (1990).  

The Board must also consider whether the veteran is entitled 
to an increased rating for the left knee during the period 
since November 2, 2007, for which time the disability was 
rated as 10 percent disabling for postoperative residuals of 
a left knee meniscectomy with slight instability and as 10 
percent disabling for degenerative arthritis of the left 
knee.  

For the period since November 2, 2007, the Board observes 
that the range of motion reported at the November 2, 2007 VA 
orthopedic examination would be rated 0 percent if strictly 
rated under the limitation of motion Diagnostic Codes 5260 
and 5261, although the presence of arthritis with some 
limitation of motion warrants a 10 percent rating under 
arthritis Diagnostic Codes 5003 and 5010.  The Board notes 
that the examiner at the November 2, 2007 VA orthopedic 
examination indicated, as to range of motion of the Veteran's 
left knee, that with active flexion of the knee, the Veteran 
developed pain and discomfort from 0 to 65 degrees of 
flexion.  The examiner stated that under load, during 
squatting activities, the Veteran was limited to 0 to 80 
degrees of active flexion.  The examiner reported that in the 
supine position against gravity, the Veteran's active flexion 
was from 0 to 115 degrees.  It was noted that after 
repetitive usage against gravity, the Veteran's active 
flexion decreased to 0 to 100 degrees, losing 15 degrees of 
active flexion.  The examiner indicated that the Veteran had 
full 0 degrees of extension of the left knee joint.  
Additionally, the examiner reported that, as to the DeLuca 
criteria, repetitive movement of the left knee against 
gravity caused an additional loss of range of motion of 15 
degrees in flexion and that such function was additionally 
limited by pain.  The examiner stated that following 
repetitive use, the pain caused the major functional aspect.  
The Board notes that even considering the effects of pain 
during use and flare-ups, there is no probative evidence 
demonstrating that left knee motion is limited to the degree 
required for a 20 percent rating under the limitation of 
motion codes since November 2, 2007.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, supra, 8 Vet. App. 202 (1995).  

As noted above, a precedent opinion of the VA's General 
Counsel has held that separate ratings under Diagnostic Code 
5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension), may be assigned for disability of 
the same joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 
(2004).  The November 2, 2007 VA orthopedic examination 
report failed to show other than full left knee extension.  
Certainly extension limited to 10 degrees as required for a 
compensable rating under Diagnostic Code 5261 is not shown.  
Only limitation of flexion is shown in clinical evidence, and 
flexion limited to 45 degrees as required for a compensable 
rating under Diagnostic Code 5261 is not shown.  Therefore, 
separate ratings under Diagnostic Codes 5260 and 5261 are not 
appropriate for the period since November 2, 2007.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  As noted above, 
the RO has assigned a 10 percent rating for left knee 
instability (postoperative residuals of a left knee 
meniscectomy with slight instability).  The examiner at the 
November 2, 2007 VA orthopedic examination commented that 
based on the physical examination and his degree of 
expertise, it was his opinion that the Veteran had a slight 
to moderate degree of severity of instability of the left 
knee.  The examiner also indicated that as to stress testing 
of the Veteran's left knee joint for instability, the 
anterior and posterior Drawer signs were negative.  
Additionally, it was noted that the pivot shift test was also 
negative.  The examiner reported that the medial and 
collateral ligaments were stressed in varus and valgus and 
neutral to 30 degrees of flexion.  The examiner indicated 
that the Veteran had a 1+ opening with valgus and stressing, 
indicating slight laxity of the medial collateral ligament.  
The Board that the November 2, 2007 VA orthopedic examination 
report indicates symptomatology that more nearly approximates 
slight instability.  The examiner specifically stated that 
the symptomatology was slight during the examination of the 
Veteran's knee.  Therefore, moderate instability as required 
for a separate 20 percent rating under Diagnostic Code 5257 
is not shown for the period since November 2, 2007.  

For the period since November 2, 2007, the preponderance of 
the evidence is against a rating higher than 10 percent for 
the veteran's postoperative residuals of a left knee 
meniscectomy with slight instability and against a rating 
higher than 10 percent for his degenerative arthritis of the 
left knee.  Thus, as to this aspect of the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

In sum, an increased rating is not warranted for the 
veteran's left knee disability at any point in the appellate 
period.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  The Board notes that there are references to 
the veteran reporting that he is unable to keep a job due to 
his left knee disability.  The evidence does not reflect, 
however, that the veteran's left knee disability, alone, has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned ratings), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Based on the foregoing, the Board finds that 
referral for consideration of assignment of extra-schedular 
ratings is not warranted. 38 C.F.R. § 3.3219(b)(1).  









ORDER

An increased rating, in excess of the 10 percent awarded for 
a left knee disability for the period prior to November 2, 
2007, is denied.  

For the period since November 2, 2007, an increased rating 
for a left knee disability, rated with two separate 10 
percent ratings, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


